DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5-7 and 14-16 each recite a variable “K” which is undefined in the claim.  It is noted that claims 2 and 11 both introduce “a quantity K of SRS transmission sub-bandwidths,” however claims 5-7 and 14-16 do not depend, directly or indirectly, from claims 2 or 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. U.S. Patent App. Pub. No. 2019/0253214.
Regarding claims 1, 10 and 19 Liu discloses a method for sounding reference signal transmissions and corresponding terminal comprising a processor and a non-transitory computer nSRSth transmission of a plurality of SRS transmissions, wherein nSRS is a non-negative integer (see ¶ [0109]), selecting an antenna group of  antenna groups to transmit the sounding reference signal based on  and nSRS (¶ [0123]), such that when sending the SRS for 2  times, the SRS is sent through each of the  antenna groups at least once (see Fig. 8, ¶ [0123]), wherein  is a positive integer greater than or equal to 3 (see ¶ [0124]), and sending, during the nSRSth transmission, the SRS through antenna ports comprised in the selected antenna group (see ¶ [0119]).
Regarding claims 2, 11 and 20, Liu discloses that  antenna group is further selected based on a quantity of K of SRS transmission sub-bandwidths comprised in a frequency hopping bandwidth for the SRS (Fig. 8, ¶ [0124]), such that an antenna group for sending the SRS for the (nSRS + iK)th time is different from an antenna group for sending the SRS for the (nSRS + (i – 1)K)th time or the antenna group for sending the SRS for the (nSRS + iK)th time is different from an antenna group for sending the SRS for the (nSRS + (i + 1)K)th time (see Fig. 8).
Regarding claims 3 and 12, Liu discloses that the antenna group is further selected such that the antenna group for sending the SRS for the nSRSth time is different from an antenna group for sending the SRS for the (nSRS + )th time (i.e. every fourth transmission time – see Fig. 8).
Regarding claims 4 and 13, Liu discloses that, when K is an integer multiple (>1) of , the antenna group for sending the SRS for the nSRSth time has an index number of a(nSRS) based on:                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            (
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                             
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                        /
                                        
                                            K
                                        
                                    
                                
                            
                            )
                            m
                            o
                            d
                            (
                            Λ
                            )
                        
                     (see ¶¶ [0129]-[0131]).
Regarding claims 5 and 14, Liu discloses that, when K is an integer multiple of  (i.e. integer multiple is 1, K = ), the antenna group for sending the SRS for the nSRSth time has an index number of a(nSRS) based on:                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            (
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                             
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    S
                                                    R
                                                    S
                                                
                                            
                                        
                                        /
                                        
                                            Λ
                                        
                                    
                                
                            
                            )
                            m
                            o
                            d
                            (
                            Λ
                            )
                        
                     (see ¶ [0121]).
nSRSth time has an index number of a(nSRS) based on:                         
                            a
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            S
                                            R
                                            S
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                
                                
                                    S
                                    R
                                    S
                                
                            
                             
                            m
                            o
                            d
                            (
                            Λ
                            )
                        
                     (see ¶¶ [0120]).
Regarding claims 9 and 18, Liu discloses that each of the antenna groups may comprise at least two different antenna ports (i.e. antenna port pairs - ¶ [0119]), and the  antenna groups comprise all antenna ports of the terminal device (see ¶ [0118]).
Allowable Subject Matter
Claims 6, 7, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. U.S. Patent App. Pub. No. 2021/0083825 disclose a method and terminal for transmitting SRS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/29/2021